Title: To Thomas Jefferson from James Lyons, 14 May 1791
From: Lyons, James
To: Jefferson, Thomas



Sir
Hanover town. May 14th. 1791.

I received, a few weeks past, a letter from Dr. Currie of Philadelphia, informing me of his preparing for the press, a history of the diseases which occur in the different parts of America and which will be printed next month. As the design is laudable, and the work may be useful, tho’ he is quite unknown to me, I have endeavoured to comply with his request for my assistance, by giving him such information on the subject, as I could from the short notice and the interruption of Medical practice. The pleasure, which you have always appeared to enjoy, in communicating information yourself, and in assisting those, who endeavoured the same, has induced me to address the inclosed to you, as it will be conveyed easily, I hope, and save the considerable expence of postage, without being any to you. That it may not be thought an unwarrantable liberty will give considerable satisfaction; and at the same time it affords a pleasing opportunity of assuring you, that I am, Sir, With the most respectful regard, Your very humbl. Servt.,

Jas. Lyons

